Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding claims 1 and 17-18:
“Applicant thanks the Examiner for suggesting, at page 14 of the Office Action, that amending the claims "to indicate that the claimed features are performed by a single instruction would overcome the current combination". Accordingly, the independent claims and their dependent claims have been amended to recite a single instruction. Support for this amendment can be found throughout the specification and drawings of the subject application, such as, for example, the description of Figure 2 beginning on page 3. 
Therefore, in accordance with the Examiner's suggestion, the amended independent claims and their respective dependent claims are not rendered obvious by the combination of Aldrich, Symes and the Official Notice”

This argument is found to be persuasive for the following reasons. The amendment requires a single mixed-element sized vector instruction that allows for each second source operand element to be used as input operand with a respective disjoint subset of the first source operand elements to be used to perform an arithmetic operations. The combination only allows for multiple mixed element sized vector instructions to perform this operation by broadcasting different second source operand elements in each different instruction for an arithmetic operation. Thus, the rejections based on Aldrich, Symes, and Official Notice have been withdrawn.
An obviousness rejection could hypothetically be made that would combine the plurality of instructions above into a single operation. However, making such a combination would require impermissible hindsight by use of the applicant’s specification as a roadmap towards making the rejection.
An updated prior art search has been performed that hasn’t found any additional prior art references that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183